Exhibit 10.18

 

FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Fifth Amendment to Loan and Security Agreement is entered into as of August
29, 2017 (the "Amendment"), by and among TELKONET, INC. ("Borrower"), and
HERITAGE BANK OF COMMERCE ("Bank").

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2014 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of February
17, 2016, that certain Second Amendment to Loan and Security Agreement dated as
of October 27, 2016, that certain Third Amendment to Loan and Security Agreement
dated as of January 25, 2017 and that certain Fourth Amendment to Loan and
Security Agreement dated as of March 29, 2017 (collectively, the "Agreement").

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.            The following definitions are added or amended and restated in its
entirety to read as follows:

 

"Credit Card Sublimit" means a sublimit for credit card transactions under the
Revolving Line not to exceed One Hundred Thousand Dollars ($100,000).

 

"Credit Extension" means each Advance, use of the Credit Card Sublimit or any
other extension of credit by Bank for the benefit of Borrower hereunder.

 

2.            The first sentence in Section 2.1(a)(i) of the Agreement is
amended and restated in its entirety to read as follows:

 

(i)       Subject to and upon the terms and conditions of this Agreement,
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Revolving Line or (ii) the Borrowing Base, minus, in each
case the Tax Reserve and the amount of Credit Card Services being provided under
the Credit Card Sublimit.

 

3.            The following is added as a new subsection (b) to the end of
Section 2.1 of the Agreement:

 

(i)       Credit Card Sublimit. Subject to the terms and conditions of this
Agreement and availability under the Revolving Line and the Borrowing Base,
Borrower may request business credit cards and other related services (the
"Credit Card Services") by delivering to Bank such applications on Bank's
standard forms as requested by Bank; provided, however, that the total amount of
the Credit Card Services shall not exceed the Credit Card Sublimit, and that
availability under the Revolving Line shall be reduced by the entire amount of
the Credit Card Services being provided hereunder. In addition, Bank may, in its
sole discretion, charge as Advances any amounts that become due or owing to Bank
in connection with the Credit Card Services. If at any time the Revolving
Facility is terminated or otherwise ceases to exist, Borrower shall immediately
secure its obligations with respect to any Credit Card Services with cash
collateral in such amounts as Bank may require, and, effective as of such date,
the balance in any deposit accounts held by Bank and the certificates of deposit
issued by Bank in Borrower's name (and any interest paid thereon or proceeds
thereof, including any amounts payable upon the maturity or liquidation of such
certificates), shall automatically secure such obligations to the extent of the
then outstanding Credit Card Services. Borrower authorizes Bank to hold such
balances in pledge and to decline to honor any drafts thereon or any requests by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the Credit Card Services continue.

 

 

 

 



 1 

 

 

4.            Subsection (d) to Section 5.5 is amended and restated in its
entirety to read as follows:

 

(d)       is located at Borrower's headquarters or such other Borrower-operated
facility as to which Bank has received a landlord waiver, inventory holder's
acknowledgement or other waiver or written acknowledgement in the form
satisfactory to Bank (except that Inventory subject to a contract between
Borrower and a customer under which contract Borrower retains ownership of such
Inventory ("Offsite Inventory"), may be located at such customer's location
provided that such Offsite Inventory does not exceed $225,000 in the aggregate
at any time).

 

5.            Exhibit C is replaced in its entirety with Exhibit C attached
hereto.

 

6.            Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

7.            Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

8.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a ".pdf' format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or ".pdf' signature page were an original hereof.

 

9.            As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)       the original signed Amendment and all other Loan Documents being
executed in connection herewith, duly executed by Borrower;

 

(b)       payment of an amount equal to all Bank Expenses incurred through the
date of this Amendment; and

 

(c)       such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 



 

 2 

 

 





  TELKONET, INC.                   By: /s/ Gene Mushrush           Name: Gene
Mushrush           Title: CFO                           HERITAGE BANK OF
COMMERCE                   By: /s/ Karla Schrader           Name: Karla Schrader
          Title: VP

 

 

 

 

 

 

 

 



 3 

 

 

Exhibit C

BORROWING BASE CERTIFICATE

 

 



Borrowers: Telkonet, Inc. and EthoStream LLC Lender: HERITAGE BANK OF COMMERCE
Commitment Amount:                                     $2,000,000 Loan #:  

 

ACCOUNTS RECEIVABLE Period:         1     Accounts Receivable Book Value as of:
X/X/XX       $0.00 2     Total Accounts Receivable:         $0.00 ACCOUNTS
RECEIVABLE DEDUCTIONS           3     Accounts Receivable Aged over 90 Days from
invoice date Contra Accounts (including     $0.00     4     Customer's Related
Deposits)     $0.00     5     Concentration 30%   $0.00     6     Cross aging
over 25%   $0.00     7     Foreign Accounts (Net of >90s, w/out Insurance or LC)
    $0.00     8     Government Accounts (Net of >90s)     $0.00    
9     Affiliate /Employee Accounts (Net of >90s)     $0.00     10     Related
Party Transactions     $0.00     11     Consumer Accounts     $0.00    
12     Over 90 Credits     $0.00     13     Other Deductions: Progress Billings,
Pre-Billings, Bonded Projects, Retentions     $0.00     14     Total Ineligible
Accounts:     $0.00     15     Total Eligible Accounts (#2 — #14)         $0.00
16     Advance Rate         80% 17     Borrowing Base (#15 multiplied by #16)  
      $0.00 INVENTORY           18     Total Value of Inventory     $0.00    
19     Less Ineligible Inventory     $0.00     20     Total Eligible Inventory  
      $0.00 Eligible Inventory Advance           21     Rate         25%
22     Available Eligible Inventory (the lessor of $600,000 or #20 x #21)      
  $0.00 BALANCES                     23     Maximum Loan Amount     $2,000,000  
  24     Total Borrowing Base [Lesser of #17 + #22 or $2,000,000]         $0.00
25     Less: Present Balance owing on Line of Credit         $0.00 26     Less:
Cash Management Services (up to $100,000)         $0.00 Less: Other balances,
i,e., Tax Reserve (as defined in the Loan and Security          
27     Agreement)         $0.00 28     Less: Funding Request Today         $0.00
29     Remaining Availability [#24 — (#25 through #28)]         $0.00

 

If line #29 is a negative number, this amount must be remitted to the Bank
immediately to bring loan balance into compliance. By signing this form you
authorize Bank to deduct any advance amounts directly from the company's
checking account at HERITAGE BANK OF COMMERCE in the event there is an
overadvance.

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and HERITAGE BANK OF COMMERCE.

 

 

 



 4 

 

 

Each Borrower hereby requests funding in the amount of $__________ in accordance
with this Borrowing Base Certificate. All representations and warranties of
Borrowers stated in the Loan and Security Agreement are true, correct, and
complete in all material respects as of the date of this Borrowing Base
Certificate; provided that those representations and warranties expressly
referring to another date shall be true, correct, and complete in all material
respects as of such date.

 

          By (Authorized Signer):   Title:   Date:                     Reviewed
by Bank:   Title:   Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 5 

